              UNITED STATES DISTRICT COURT
                              Eastern District of California
          Superseding Petition For Warrant or Summons For
                    Offender Under Supervision

 Name of
                        David Harold Latt, Jr.          Docket Number:         0972 2:13CR00056-01
 Offender:

 Name of Judicial Officer:       United States District Judge Troy L. Nunley

 Date of Original
                                 12/5/2013
 Sentence:

Original Offense: 18 U.S.C. § 471 and 18 U.S.C § 492 - Manufacture of Counterfeit Obligations of the
United States (Class C Felony)

Original Sentence: 30 months custody of the Bureau of Prisons; 36 months Term of Supervised Release;
No Firearms; DNA; $100 Special Assessment

Special Conditions:

   1.   Warrantless Search
   2.   Financial Disclosure
   3.   No New Credit/Debt
   4.   Drug/Alcohol Treatment
   5.   Drug/Alcohol Testing
   6.   No Alcohol
   7.   Aftercare Co-payment
   8.   Cognitive Behavioral Treatment

 Type of Supervision:      TSR

 Date Supervision Commenced:              03/27/2015

 Date Supervision Recommenced:            11/24/2017

Other Court Actions:

11/16/2016:    Prob 12C Petition for Warrant filed alleging 1) Failure to Notify a Change in Residence,
               2) Unlawful use of a Controlled Substance, 3) Failure to Follow Probation Officer
               Instructions



                                             Page 1 of 9                                          PROB 12C
                                                                                                    (07/13)
 RE: David Harold Latt, Jr.                                Docket Number: 0972 2:13CR00056-01


03/23/2017:     Disposition: Charges 1-3 admitted. Supervised Release revoked; 12 months and 1-day
                custody      Bureau     of     Prisons;     24     months      Supervised     Release.
                Special Conditions: 1) Warrantless Search, 2) No Dissipation of Assets, 3) Financial
                Disclosure, 4) Drug/Alcohol Treatment, 5) No New Credit/Debit, 6) Drug/Alcohol Testing,
                7) No Alcohol, 8) Aftercare Co-payment, 9) Cognitive Behavioral Treatment

05/29/2019      Prob 12C Petition for Warrant filed with the court alleging 1) Unlawful Use of a Controlled
                Substance, 2) New Law Violation, and 3) Unauthorized/Excessive Use of Alcohol. The
                Court issued a warrant on May 30, 2019.

10/10/2019:     Initial appearance hearing. Latt was ordered detained pending Admit/Deny Hearing
                scheduled for October 17, 2019.




                                     PETITIONING THE COURT

☒ OTHER: Superseding Petition to add charges 4 and 5

The probation officer alleges the offender has violated the following conditions(s) of supervision:

Charge Number           Nature of Violation

Charge 1:       UNLAWFUL USE OF A CONTROLLED SUBSTANCE

On May 7, 2019, the offender reported to the United States Probation Office and submitted a urinalysis test,
which returned presumptive positive for methamphetamine. The offender admitted he used
methamphetamine on April 30, 2019. This conduct is in violation of the mandatory condition in the
revocation judgment, dated March 23, 2017, which states, “You must refrain from any unlawful use of
controlled substance.”

Charge 2:       NEW LAW VIOLATION

On May 17, 2019, the offender was arrested by officers of the Vallejo, California, Police Department for
driving under the influence of alcohol This conduct is in violation of the mandatory condition in the
revocation judgment, which states, “You must not commit another federal, state or local crime.”/

Charge 3:       UNAUTHORIZED/EXCESSIVE USE OF ALCOHOL

On May 17, 2019, the offender was arrested by officers of the Vallejo, California, Police Department for
driving under the influence of alcohol. This conduct is in violation of Special Condition number 7 in the
revocation judgment, which states, “The defendant shall abstain from the use of alcoholic beverages and
shall not frequent those places where alcohol is the chief item of sale.”


                                            Page 2 of 9                                                PROB 12C
                                                                                                         (07/13)
 RE: David Harold Latt, Jr.                                 Docket Number: 0972 2:13CR00056-01


Charge 4:       NEW LAW VIOLATION

On October 7, 2019, the offender had contact with officers of the State of California-Department of Fish
and Wildlife. Officers conducted a warrant check and confirmed the offender’s outstanding supervised
release warrant. The offender was detained, and officers conducted a search of his person. Officers found a
total of five clear plastic bags containing a substance that appeared to be methamphetamine. The offender
confirmed the substance was methamphetamine. This conduct is in violation of the mandatory condition in
the revocation judgment, which states, “You must not commit another federal, state or local crime.”

Charge 5:       POSSESSION OF A CONTROLLED SUBSTANCE

On October 7, 2019, the offender had contact with officers of the State of California-Department of Fish
and Wildlife. Officers conducted a warrant check and confirmed the offender’s outstanding supervised
release warrant. The offender was detained, and officers conducted a search of his person. Officers found a
total of five clear plastic bags containing a substance that appeared to be methamphetamine. The offender
confirmed the substance was methamphetamine. This conduct is in violation of the mandatory condition in
the revocation judgment, which states, “You must not unlawfully possess a controlled substance.”

Justification: The offender commenced supervised release on March 27, 2015. On March 23, 2017, his
supervised released was revoked for failing to notify a change of address, failure to follow the instructions
of the probation officer, and unlawful use of controlled substances. Subsequently, for this violation, he was
sentenced to 12 months and 1-day custody of the Bureau of Prisons, followed by 24 months of supervised
release. Supervision recommenced on November 24, 2017.

As to Charge 1: On May 7, 2019, the offender reported to the probation office as directed. A random drug
test sample was collected, which returned presumptive positive for methamphetamine. The offender signed
the admit/denial form admitting he used methamphetamine on April 30, 2019. The offender reported he
only used one time.

As to Charges 2 and 3: On May 17, 2019, officers from the Vallejo, California, Police Department
responded to a non-injury collision at U-Haul. The witness reported he heard the collision, looked, and later
identified the offender sitting in the driver’s seat with the airbag deployed. The responding officer
approached the offender, who was sitting in the passenger seat of his girlfriend’s pickup truck. The officer
smelled alcohol from his breath and recognized symptoms of alcohol intoxication. The officer noticed a red
mark on the offender’s forehead, which was consistent with being struck by an airbag. The offender
remained quiet, when the officer attempted to ask him investigative questions. The officer determined the
offender was under the influence of alcohol, to such extent he could not safely operate a vehicle. The
offender was subsequently arrested and booked into the Solano County jail on charges of driving while
under the influence of alcohol. He was released under the responsibility of his girlfriend on May 18, 2019.

As to Charges 4 and 5: On October 7, 2019, officers from the State of California-Department of Fish and
Wildlife contacted the offender at the Napa River shore, as he was in violation of a fishing regulation. The
officers questioned the offender, and a warrants check was requested. Officers detained the offender in
handcuffs and conducted a search of his person. A black leather zippered pouch was retrieved from the

                                             Page 3 of 9                                                PROB 12C
                                                                                                          (07/13)
 RE: David Harold Latt, Jr.                                 Docket Number: 0972 2:13CR00056-01


offender’s right pants pocket. The pouch contained four small clear plastic bags containing a white
substance. The officer recognized it as methamphetamine and mirandized the offender of his rights.
Furthermore, the officer questioned the offender as to the content of the bags, and he replied, “meth.” The
officer cited the offender for violations of CCR 11377(a) – Using more than one in line the San Francisco
Bay Waters and H&S 11377(a) – Possession of methamphetamines. Officers confirmed there was a
supervised release warrant, prompting a full custodial search of the offender. Another clear plastic bag with
white crystalline powder was found. Subsequently, the officers transported the offender to Solano County
Jail.

Detention: The offender’s substance abuse history includes daily use of alcohol and marijuana from 2011
to January 2013, and daily use of methamphetamine from 2003 to January 2013. Additionally, the
offender’s Supervised Release was revoked for new use of methamphetamine for which he was sentenced
to a term of imprisonment. It is believed the offender’s recent methamphetamine use, driving under the
influence of alcohol, and possession of methamphetamine, makes him a danger to the community. The
offender has been in custody since his arrest on October 7, 2019. As such, it is respectfully recommended
the offender remain in custody throughout his violation proceedings.

               I declare under penalty of perjury that the following is true and correct.

 EXECUTED ON:            October 16, 2019
                         Sacramento, California


                                                       Respectfully submitted,




                                                       Miriam E. Olea
                                                       United States Probation Officer
                                                       Telephone: (916)930-4353
 DATED:         10/16/2019
                                                       Reviewed by,




                                                       Ronnie Preap
                                                       Supervising United States Probation Officer




                                             Page 4 of 9                                                PROB 12C
                                                                                                          (07/13)
 RE: David Harold Latt, Jr.                              Docket Number: 0972 2:13CR00056-01




THE COURT FINDS PROBABLE CAUSE AND ORDERS:

☐ The issuance of a warrant.

☐ The issuance of a summons.

☒ Other: Superseding Petition to add charges 4 and 5



FURTHER PROCEEDINGS REGARDING CUSTODY:

☒ Defendant is ordered detained, to be brought before District Judge forthwith.

☐ Initial appearance and detention hearing before Magistrate Judge.

DATED: October 17, 2019




                                    Troy L. Nunley
                                    United States District Judge
CC:

United States Probation

Assistant United States Attorney: Jared Dolan

United States Marshal Service




                                           Page 5 of 9                                  PROB 12C
                                                                                          (07/13)
 RE: David Harold Latt, Jr.                            Docket Number: 0972 2:13CR00056-01



               STATEMENT OF EVIDENCE OF ALLEGED
                  SUPERVISED RELEASE VIOLATIONS

Honorable Troy L. Nunley
United States District Judge
Sacramento, California

                                             RE:      Latt Jr., David Harold
                                                      Docket Number: 0972 2:13CR00056


Your Honor:
In addition to a copy of the Acknowledgment of Conditions of Probation or Supervised Release
and Receipt of Criminal Judgment and Judgment and Commitment Order, the following
evidence and/or testimony will be offered to support the probation officer's allegation that the
above-named releasee is in violation of the conditions of supervision as stated on the attached
Probation Form 12C - Petition for Warrant or Summons for Offender Under Supervision.
Charge 1:      UNLAWFUL USE OF A CONTROLLED SUBSTANCE
            a. Evidence:

                   i. Admission/Denial Report of Positive Urinalysis test signed May 7, 2019

            b. Witnesses:

                   i. United States Probation Officer Miriam E. Olea will testify to the offender’s
                      admission that he used methamphetamine.

Charge 2:      NEW LAW VIOLATION
            a. Evidence:

                   i. Vallejo Police Department Arrest Report #19-5603

            b. Witnesses:

                   i. Vallejo Police Department officers will testify as to the contents of their
                      criminal report.




                                        Page 6 of 9                                           PROB 12C
                                                                                                (07/13)
RE: David Harold Latt, Jr.                           Docket Number: 0972 2:13CR00056-01



Charge 3:      UNAUTHORIZED/EXCESSIVE USE OF ALCOHOL
            a. Evidence:

                  i. Vallejo Police Department Arrest Report #19-5603

            b. Witnesses:

                  i. Vallejo Police Department officers will testify as to the contents of their
                     criminal report.

Charge 4:      NEW LAW VIOLATION
            a. Evidence:

                  i. State of California-Department of Fish and Wildlife Arrest Report
                     #AD20012842

            b. Witnesses:

                  i. State of California-Department of Fish and Wildlife officers will testify as
                     to the contents of their criminal report.

Charge 5:      POSSESSION OF A CONTROLLED SUBSTANCE
            a. Evidence:

                  i. State of California-Department of Fish and Wildlife Arrest Report
                     #AD20012842

            b. Witnesses:

                  i. State of California-Department of Fish and Wildlife officers will testify as
                     to the contents of their criminal report.




                                       Page 7 of 9                                           PROB 12C
                                                                                               (07/13)
RE: David Harold Latt, Jr.                         Docket Number: 0972 2:13CR00056-01



                                              Respectfully submitted,



                                              Miriam E. Olea
                                              United States Probation Officer
                                              Telephone: (916)930-4353
DATED:      10/16/2019
            Sacramento, California

                                              Reviewed by,



                                              Ronnie Preap
                                              Supervising United        States   Probation
                                              Officer




                                     Page 8 of 9                                       PROB 12C
                                                                                         (07/13)
 RE: David Harold Latt, Jr.                            Docket Number: 0972 2:13CR00056-01



           REVOCATION GUIDE – SUPERVISED RELEASE
 Name of                                                 Docket
                     David Harold Latt, Jr.                                0972 2:13CR00056
 Offender:                                               Number:
 Date of Original
                             December 2012 to January 22, 2013
 Offense:
Original term of supervised release imposed: 3 years

Highest grade of violation alleged: C

Criminal History Category of offender: IV

Original guideline range: 24 to 30 months.

Chapter 7 range of imprisonment: 6 to 12 months.

Maximum term on revocation - 18 USC 3583(e)(3):

☒      Class C and/or D felony - 2 years

Violation requires mandatory revocation: YES: ☒          NO: ☐

Original offense committed on or after 04/30/2003: Court may sentence up to the statutory
maximum term of supervised release applicable to the original offense of conviction, but not
exceed the maximum for the classes of offenses noted above. There is no adjustment for prison
time imposed for any previous revocation of the term of supervised release. The Court must
consider but is not bound by Chapter 7 ranges. Upon revocation, the Court may re-impose
supervised release; however, the term is limited to the statutory maximum authorized under
Title 18 USC 3583(e)(3) for the original offense of conviction, less the current term of
imprisonment imposed upon revocation, and all prior terms of imprisonment imposed upon
previous revocations.

                          MANDATORY REVOCATION ISSUES

Original offense committed after 09/13/94: Title 18 USC 3583 instructs that supervision shall
be revoked upon a finding of: 1) Possession of a controlled substance; 2) Possession of a firearm;
or, 3) Refusal to comply with mandatory drug testing. If the violation involves the use of a
controlled substance, the Court has the discretion to find that "use" constitutes "possession.”




                                         Page 9 of 9                                         PROB 12C
                                                                                               (07/13)
